Citation Nr: 9910893	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

The Board of Veterans' Appeals (Board) entered a decision on 
July 31, 1996 denying the veteran's application to reopen a 
claim of service connection for a left foot disability.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In November 1998, the Court ordered 
that the July 31, 1996 Board decision be vacated and the 
matter remanded for proceedings consistent with the order.


FINDINGS OF FACT

1.  In a June 1976 rating decision, the RO denied service 
connection for metatarsalgia; the veteran was provided notice 
of the decision and of his appellate rights, did not appeal 
this determination, and the decision became final.

2.  Evidence added to the record since the June 1976 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for a left foot 
disability is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1976 RO decision denying 
service connection for metatarsalgia is new and material; and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left foot disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record contains the veteran's service entrance and 
separation examination reports along with some service 
medical records.  

The veteran's March 1944 entrance examination report shows 
that he had normal feet.  An examination of his feet during 
an April 1946 separation examination revealed a large bunion 
and callous over the metatarsal head with pain and 
tenderness.

In November 1972 the RO received a statement from D.E. B., 
M.D., indicating that the veteran had fallen 20 to 25 feet 
off of a scaffold at work.  The veteran was diagnosed as 
having a dislocation of the ankle, talus, dislocation of the 
fourth metatarsal phalangeal joint of the right foot, a 
fractured pelvis, and residuals of a stroke.  

The veteran filed a claim for VA Pension benefits in November 
1972.

The RO received additional private medical records in 
December 1972 which pertain to the veteran's work-related 
fall and associated treatment.  The records show that the 
veteran had been hospitalized from August 3, 1972, to 
November 2, 1972, for his work-related injuries.  

The RO granted the veteran's claim for pension benefits in 
December 1972.

In December 1975 the veteran filed a claim for VA 
compensation benefits for metatarsalgia.

The RO received an undated Army Form 55 K-2 in December 1975.  
The form shows that anterior/posterior X-rays of the right 
foot were being ordered due to metatarsalgia and a possible 
march fracture.  The veteran indicated that this form had 
been completed at the time of his service separation in April 
1946, but X-rays were never taken because the X-ray machine 
was broken.

R. C. F., M.D., indicated in a February 1976 letter that he 
had seen the veteran intermittently since 1962.  He said that 
he had no history of any foot condition until the veteran's 
major accident in August 1972.  He said that at that time the 
veteran had a fractured lower right leg, fractured ankle, and 
dislocated toes.

A VA medical examination of the veteran's right foot was 
conducted in April 1976.  During the examination the veteran 
reported that he had injured his right foot in service while 
doing exercises.  He said he had no further treatment of the 
foot in service, but experienced some aching and swelling of 
the foot on prolonged standing or walking.  He said that the 
only problem he had after his service discharge was the 
formation of a callus over the 3rd metatarsal head on the 
sole of the foot.  An X-ray of the right foot revealed a 
proximal dislocation of the 5th metatarsal, some spurring 
between the midshaft and base of the metatarsal, and a 
lateral dislocation of the proximal phalanx of the 4th toe.

In June 1976 the RO denied the veteran's claim of service 
connection for metatarsalgia.

Evidence received since the June 1976 RO denial of service 
connection for metatarsalgia is summarized below, and was 
obtained by the RO after the veteran filed his 1990 
application to reopen his claim.

A June 1975 private medical record shows that the veteran was 
being seen for an injury to his right foot resulting in 
discoloration of the right forefoot.  The record indicates 
that foot X-rays showed evidence of an old injury to the 
veteran's feet, with no recent changes.

Additional private medical records are on file regarding the 
veteran's work-related injuries sustained in August 1972.

The veteran was examined by Dr. R.C.F. in June 1978 at which 
time the veteran complained of pain in the right foot and 
weakness in the left arm and left leg.  Objective findings 
showed a hemiparesis of the left arm and of the left leg to a 
lesser degree.  Also noted was post accident residuals of the 
veteran's right ankle.

According to a March 1984 medical note from Dr. R.C.F., the 
veteran dropped a wrench on his foot 3 to 4 days earlier.  
Examination findings revealed some tenderness over the 
metatarsals.  X-rays were taken and revealed a fracture mid 
shaft, third metatarsal on the left foot.  The veteran was 
advised to wear heavy soled shoes.

A June 1988 VA podiatry clinic record shows that the veteran 
had an intractable plantar keratosis sub left third left 
metatarsal head.  Treatment included reduction of the 
intractable plantar keratosis.  The veteran was given 
modified insoles inside his shoes.  He was advised to return 
for a follow-up visit in three to four months.

In September 1988 the veteran was seen in a VA podiatry 
clinic for hypertrophic/elongated toenails of both feet and a 
large intractable plantar keratoses on the right foot.  He 
was seen on follow-up in a VA podiatry clinic in March and 
July 1989 for hypertrophic elongated toenails of both feet 
and a right foot intractable plantar dermatoses.  Debridement 
and reduction of all toenails was performed in July 1989.

According to a November 1990 VA podiatry clinic record, the 
veteran presented with questions of what a march fracture 
was.  He reported that he had sustained a fall after stepping 
on a rock in service in 1943 or 1944.  He said that soon 
after, upon his discharge from service, a military doctor 
told him that he had a possible march fracture and had 
requested an X-ray.  The veteran further said that he did not 
wait for the X-ray and did not pursue any further information 
or treatment at that time.  Another VA medical record shows 
that the veteran had been seen for complaints of bilateral 
pedal edema of four weeks duration.  He said that the 
swelling did not go down while sleeping and went above the 
ankles bilaterally.  Mild edema was noted on examination that 
extended to the knees.  An assessment was given of peripheral 
edema.  In a December 1990 VA treatment record, the veteran 
reported that the swelling in his legs had gone down 100 
percent.

In a September 1991 statement, the veteran indicated that he 
injured his left foot while engaging in physical training in 
service.  He said that he had been treated for the condition, 
had a lot of pain, and was placed on limited duty.  He said 
he was usually able to get to the aid station on his own, but 
he had to be driven on at least one occasion.  

A November 1991 VA medical record shows complaints by the 
veteran of having problems with his feet since an injury in 
1944.  He said that he experienced pain and difficulty 
walking.  He was noted to walk with a limping gait.  He was 
assessed as having a history of chronic foot pain 
bilaterally.  X-rays of the veteran's feet were ordered and 
revealed an old well united fracture of mid and proximal 
aspects of third metatarsal, left foot.  Also noted in the 
left foot were marked flexion deformities of proximal 
phalanges in relationship to metatarsals.  Slight spurring 
was found from posterioinferior aspect of calcaneus.

A March 1992 VA medical record shows that the veteran 
reported injuring his left foot in service when he stepped on 
a rock and fell.  He said that he was told at that time that 
he had a possible march fracture to the left foot.  The 
record also indicates that the veteran had bilateral ankle 
pain secondary to degenerative changes which may be service 
connected.  An assessment was given of degenerative joint 
disease of multiple joints.

In an April 1992 statement, the veteran indicated that his 
troubles began after landing on rocks in service while 
performing a leap-frog exercise.  He said that he experienced 
acute pain and trauma and was treated at a local aid station.

The veteran underwent a VA general examination in May 1992, 
at which time he complained of aches in his left leg due to a 
left leg injury in service.  Examination findings revealed a 
decreased range of motion in the left ankle, and a limitation 
in the arch form and movement in both feet.  The veteran was 
diagnosed as having fractured bones of both feet with 
significant degenerative changes.  The examiner indicated 
that the right foot probably had some relation to the 1972 
injury.

The veteran was treated at a VA medical facility in July 1992 
for complaints of continued foot pain.  He reported that he 
had injured his feet and leg in service during a training 
accident.  Results of an X-ray of the left foot revealed an 
old fracture of the third metatarsal.  An assessment was 
given of bilateral foot pain that was chronic and, according 
to the veteran, present since service.  An assessment was 
also given of arthritis of the feet and old fracture of the 
third metatarsal.

The record contains VA medical reports showing ongoing 
palliative foot care at the podiatry clinic in 1992, and from 
May 1993 to April 1994.  The records reflect complaints of 
right foot pain.  Physical findings included elongated nails 
of both feet.  According to a September 1993 VA progress 
note, the veteran complained of swollen feet and difficulty 
in walking due to painful feet.

During a November 1994 VA aid and attendance medical 
examination, the veteran complained of increasing difficulty 
getting around and using his left side.  The diagnoses 
included bilateral lower leg edema.

The veteran underwent a VA general medial examination in 
November 1994 and complained of progressive loss of 
coordinated use of the left arm, hand, and the left leg in 
regard to balance.  Examination of the veteran's left foot 
revealed that is was fairly normal for his age.  His 
diagnoses included permanent left hemiparesis and bilateral 
lower leg edema.

During a May 1995 VA medical examination, the veteran 
reported that a work-related accident in 1972 resulted in a 
markedly deformed right foot and partial weight bearing.  He 
indicated that this put additional stress on his left foot 
causing a gradual increase in metatarsalgia.  Examination 
findings revealed a fairly normal range of motion of the 
ankle.  Subtalar joint pain was found, as well as a lot of 
mid foot pain, between the hind foot and mid foot on motion.  
Tenderness was found along the second metatarsal and a large 
callus was noted on the plantar aspect of the second 
metatarsal.  The examiner indicated that recent X-rays showed 
fairly normal joints in the mid and forefoot area.  The 
examiner opined that the veteran needed shoes that were made 
from molds of the left foot with appropriate supports in the 
shoes.

In an addendum report dated in June 1995, the VA examiner 
from the May 1995 examination said that he did not have 
access to veteran's medical records prior to the late 1960s.  
He said that he only had the veteran's history of an injury 
to his foot, and that there was a notation that he did suffer 
a right arch fracture.  He said that there was a later 
notation in the chart that the injury to the veteran's right 
foot should have been his left foot.  He said that X-rays 
taken by him revealed an old healed fracture of the third 
metatarsal.  He noted that there had been a fusion of the 
third and fourth metatarsal with the third cuneiform, and 
apparently a fusion between the second metatarsal and the 
second cuneiform which was suggestive of a posttraumatic 
fusion as a result of a fractured arch.  He opined that 
according to the veteran's history and very limited 
information in his chart, the injury described by the veteran 
was complete and accurate and that he had a disability of the 
left foot.


II.  Legal Analysis

In its November 1998 order, the Court held that it was 
necessary to remand this case in consideration of 38 C.F.R. 
§ 3.156(a) and the opinion of the U.S. Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Hodge, the Federal Circuit expressly rejected 
the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
held that there is no requirement that in order to reopen 
such a claim the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Id.  Instead, the Federal circuit, citing to 
language of 38 C.F.R. § 3.156(a), declared that the evidence 
need only be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Indeed, the 
Federal Circuit reviewed the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed and concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363. 

In light of Hodge, the evidence submitted to the RO after the 
1976 is sufficient to reopen the veteran's claim of service 
connection for a left foot disability.  Such evidence 
includes medical records showing that the veteran has a 
current left foot disability, as well as statements from the 
veteran regarding an inservice left foot injury.  This 
evidence is new in that it has not been previously 
considered.  It also bears directly and substantially on a 
claim of service connection for a left foot disability 
injury.  Such evidence, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In sum, the evidence is both new and material.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim is reopened.


Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a). 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17 1999) (en 
banc); Winters v West, No. 97-2180, (U.S. Vet. App. Feb. 17 
1999) (en banc).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As discussed above, there is medical evidence that shows that 
the veteran has a current left foot disability.  Such 
evidence includes a May 1995 VA examination report that 
contains findings of left foot pain and tenderness along the 
second metatarsal, as well as a large callus on the plantar 
aspect of the second metatarsal.  Also, in an addendum VA 
examination report in June 1995, the examiner stated that 
based on the veteran's history and limited information in his 
chart, the veteran did in fact have a disability to his left 
foot.  

In regard to evidence of service incurrence or aggravation of 
a disease or injury, the veteran has stated that he injured 
his left foot in service while engaging in physical training 
in service.  He also stated that he has experienced left foot 
pain ever since. More specifically, the veteran reported in 
1995 that has received treatment intermittently for his left 
foot ever since service due to metatarsalgia.  He also 
reported at this examination that following a work related 
accident to his right foot in 1972, he experienced additional 
stress on his left foot and that the metatarsalgia that he 
had prior to this fall gradually increased.  His report of 
experiencing an inservice injury and of having metatarsalgia 
ever since is presumed credible for well grounded purposes 
and thus satisfies these elements for a well grounded claim.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).

The last evidence required for a well grounded claim is 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Such a nexus can 
alternatively be demonstrated if there is a medical link 
between the veteran's current left foot disability and his 
reported symptoms of continuos pain/metatarsalgia.  Savage, 
supra.  In this regard, the examiner in May 1995, who relied 
on the veteran's history of injury, stated that "the 
[inservice] injury described by the veteran was complete and 
accurate and that he does have in fact a disability to this 
left foot."  Additionally, according to a July 1992 VA 
record, the physician assessed the veteran as having 
bilateral foot pain that was chronic and, according to the 
veteran, present since service.  Although speculative, these 
opinions implicitly link the veteran's present foot 
disability to the alleged inservice foot injury or to his 
continuos pain symptomatology.  Such evidence is sufficient 
to satisfy the low threshold requirement of nexus evidence 
for a well grounded, i.e., plausible, claim.  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).


ORDER

The application to reopen a claim of service connection for a 
left foot disability is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist him 
with the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  Such a duty in this case requires additional 
medical development.  In this regard, while the examiner who 
conducted the May 1995 examination stated that the veteran 
did in fact have a disability of the left foot, he did not 
state what this disability was.  In addition, further medical 
clarification is required in order to determine whether any 
current left foot disability is causally related to service, 
taking into consideration the postservice fracture that the 
veteran sustained to his left metatarsal in March 1984.  In 
this regard, The U.S. Court of Appeals for Veterans Claims 
(formally the U.S. Court of Veterans Appeals) held that the 
"fulfillment of the statutory duty to assist here includes 
the conduct of a thorough and contemporaneous medical 
examination which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 
Vet. App. 127 (1993).

It should also be pointed out that records were received from 
the Social Security Administration showing that the veteran 
was receiving social security benefits.  Accordingly, the 
veteran should be asked to clarify whether he is receiving 
social security retirement benefits or social security 
disability benefits.  If he is receiving the latter benefit, 
his Social Security Administration records should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Consideration must also be given to whether any additional 
development is required in order to ensure that the veteran's 
procedural rights are protected so far as his being given 
adequate notice and the opportunity to present evidence on 
the underlying question of service connection.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
asked to clarify whether he is in receipt 
of social security disability benefits or 
social security retirement benefits.  It 
he is receiving the latter benefit, the 
RO should obtain his social security 
records to include all medical evidence 
used in deciding the social security 
disability claim.

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the diagnosis and etiology of 
any current left foot problems.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
including the service medical records and 
a copy of this REMAND, examine the 
veteran, and respond to each of the 
following items:

a.  State as precisely as possible 
the diagnoses of all left foot disorders 
that the veteran currently has.

b.  For each diagnosis listed in 
"a," above,  state as precisely as 
possible the time of onset of the 
disorder and give a medical opinion as to 
whether the disorder is etiologically 
related to a disease or injury the 
veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

3.  The RO should then adjudicate the 
claim of service connection for a left 
foot disability.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

